DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 15 August 2022.  Claim 5 is cancelled.  Claim 1 has been amended and is considered below.  Claims 1-4 are pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
A computerized method of automated solution for periodic journey planning comprising: 
creating a set of salesbeats using a set of outlet data and a set of customer level data; 
allocating each of the salesbeats to one or more sales executives, wherein a salesbeat comprises a plan that defines who to visit; when to visit; an identity of a sales executives to send and a day level route plan made for field sales/marketing personnel to make visits to a number of stores at a predefined frequency; 
allocating the sales executives are allocated to a specified set of days; and 
implements sequencing of outlets within the salesbeats established using a capacitated vehicle routing problem (CVRP) algorithm such that a distance traveled and a time window of the salesbeat is optimized for the sales executives; and 
integrating one or more machine-learning models to create an optimal journey plan for the set of salesbeats, and wherein at least one machine-learning model comprises an artificial neural network, and 
wherein the optimal journey plan comprises a tour schedule of a tour created using a mixed integer program.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-4 is/are drawn to methods (i.e., a process).  As such, claims 1-4 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of creating a set of salesbeats using a set of outlet data and a set of customer level data; allocating each of the salesbeats to one or more sales executives, wherein a salesbeat comprises a plan that defines who to visit; when to visit; an identity of a sales executives to send and a day level route plan made for field sales/marketing personnel to make visits to a number of stores at a predefined frequency; allocating the sales executives are allocated to a specified set of days; and implements sequencing of outlets within the salesbeats established using a capacitated vehicle routing problem (CVRP) algorithm such that a distance traveled and a time window of the salesbeat is optimized for the sales executives; and integrating one or more machine-learning models to create an optimal journey plan for the set of salesbeats and wherein at least one machine-learning model comprises an artificial neural network, and wherein the optimal journey plan comprises a tour schedule of a tour created using a mixed integer program. 
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.  As well, the judicial exception of the instant invention is similar to mathematical concepts including relationships, formula or equations, and calculations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [47] recites “computing system 200 may include, for example, a processor, memory, storage, and I/O devices (e.g., monitor, keyboard, disk drive, Internet connection, etc.). However, computing system 200 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes,” written description paragraph [48] recites “main system 202 includes a motherboard 204 having an I/O section 206, one or more central processing units (CPU) 208, and a memory section 210, which may have a flash memory card 212 related to it. The I/O section 206 can be connected to a display 214, a keyboard and/or other user input (not shown), a disk storage unit 216, and a media drive unit 218. The media drive unit 218 can read/write a computer-readable medium 220, which can contain programs 222 and/or data. Computing system 200 can include a web browser. Moreover, it is noted that computing system 200 can be configured to include additional systems in order to fulfill various functionalities. Computing system 200 can communicate with other computing devices based on various computer communication protocols such a Wi-Fi, Bluetooth® (and/or other standards for exchanging data over short distances includes those using short-wavelength radio transmissions), USB, Ethernet, cellular, an ultrasonic local area communication protocol, etc.,” written description paragraph [49] recites “system that includes one or more client(s) 302. The client(s) 302 can be hardware and/or software (e.g., threads, processes, computing devices). The system 300 also includes one or more server(s) 304. The server(s) 304 can also be hardware and/or software (e.g., threads, processes, computing devices). One possible communication between a client 302 and a server 304 may be in the form of a data packet adapted to be transmitted between two or more computer processes.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-4 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations detailing the imposition of company priorities, the development of a permanent journey plan, and the optimization of time slots.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-4 do not add more to the abstract idea of independent Claim 1 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colliat et al. (20110196717) in view of Fu et al. (20180158022), Fox et al. (20200050997), and Kocis et al. (20100287073).

Claim 1:	Colliat discloses a computerized method of automated solution for periodic journey planning comprising: 
creating a set of salesbeats using a set of outlet data and a set of customer level data ([21 “market, or "sales territory," a sales representative is responsible for can be defined based on numerous criteria, of which geography is just one. For example, in one embodiment, a sales territory can be based on characteristics such as geography, a product, a customer account, a customer size, an industry type, and/or time,” 22-24, 45 “Territory data 165 can include information such as how sales territories are divided and organized, and which sales representatives and/or managers are responsible for each sales territory,” 47]); 
allocating each of the salesbeats to one or more sales executives, wherein a salesbeat comprises a plan that defines who to visit; when to visit ([45, 47-49]); 
an identity of a sales executives to send and a day level route plan made for field sales/marketing personnel to make visits to a number of stores at a predefined frequency ([23 “sales territory is the jurisdiction of responsibility of a sales representative. For example, a sales representative can be responsible for a given geographic area, a particular product, family of products, or type of product, a particular customer, a particular type of customer, a particular industry, or any of the above (and others) for a particular period of time,” 45, 47 “sales territory can be defined using a sales data cube. More specifically, a sales territory can be defined as a slice of the sales data cube. The sales data cube can include, for example, the following six dimensions: geography, product, customer account, customer size, industry type and time,” 58 “sales territories are based on rules that define an abstract set of boundaries (geographies, products, customer type, industries, and business size) that are hierarchical dimensions. Rule-based sales territories are assigned to sales accounts based on the dimension attributes of the sales accounts. A dimension, as used herein, is a data category that can be used to organize data,”]); 
allocating the sales executives are allocated to a specified set of days ([78 “start and end dates, specifying an alternative time period for which to perform quota management operations (e.g., monthly, quarterly or some custom time period). Furthermore, a user can specify a start and end date for performing quota planning operations. That is, a user can specify a time period during which a quota plan for an upcoming period is to be established. A quota plan is simply a sales quota allocation for one or more sales territories in a sales territory hierarchy,”]); and 
Colliat does not explicitly disclose, however Fu discloses:
implements sequencing of outlets within the salesbeats established using a capacitated vehicle routing problem (CVRP) algorithm such that a distance traveled and a time window of the salesbeat is optimized for the sales executives ([42-44, 45 “Preparing delivery routes for a vehicle fleet can be a complicated problem evolved from a traveling salesman problem (TSP), a multiple traveling salesman problem (MTSP), a capacitated vehicle routing problem (CVRP), and/or a vehicle routing problem with time windows (VRPTW),” 46-52]).
Therefore it would be obvious for Colliat to implement sequencing of outlets within the salesbeats established using a capacitated vehicle routing problem (CVRP) algorithm such that a distance traveled and a time window of the salesbeat is optimized for the sales executives as per the steps of Fu in order to enable the more precise scheduling of a sales route and thereby likely result in a more optimized scheduling of sales executive efforts and commensurate increased sales.  See Fu at least paragraph [16].
Colliat does not explicitly disclose, however Fox discloses:
integrating one or more machine-learning models to create an optimal journey plan for the set of salesbeats, and wherein at least one machine-learning model comprises an artificial neural network ([63 “building an artificially intelligent machine learning model,” 68-77, 133 “travel itinerary that is generated using a machine learning model for the requested time period is analyzed. At step 806, modifications are made to the travel itinerary based on an input from a user. At step 808, the travel itinerary is modified based on the input of the user using the machine learning algorithm. At step 810, an updated travel itinerary is generated….final computation of optimum travel itinerary is performed,”]). 
Therefore it would be obvious for Colliat to integrate one or more machine-learning models to create an optimal journey plan for the set of salesbeats as per the steps of Fox in order to enable the more precise scheduling of a sales route and thereby likely result in a more optimized scheduling of sales executive efforts and commensurate increased sales.
Colliat discloses the allocation and scheduling of the travel of sales executives with respect to merchant or store location visitations, and Colliat does not explicitly disclose, however Kocis discloses:
wherein the optimal journey plan comprises a tour schedule of a tour created using a mixed integer program ([52 “"Vehicle" means any ship, barge, plane, train, truck, or any other mechanical means of transportation,” 55, 56 “using the collected data as part of a mixed integer linear programming model, and obtaining a solution to the mixed integer linear programming model to arrive at a set of optimized transportation decisions,” 57, 84-87]).
Therefore it would be obvious for Colliat wherein the optimal journey plan comprises a tour schedule of a tour created using a mixed integer program as per the steps of Kocis in order to enable the more precise scheduling of a sales route by the application of a mixed integer calculation process and thereby likely result in a more optimized scheduling of sales executive transportation efforts and commensurate increased sales as well as better sales executive effort coordination.

Claim 2:	Colliat in view of Fu, Fox and Kocis discloses the computerized method as for  claim 1 above, and Colliat further discloses wherein the salesbeat further comprises a set of company priorities on a stores category ([24 “Sales territories can also be part of a sales territory hierarchy. A sales territory hierarchy can include a top level sales territory and one or more levels underneath the top level,” 45 “Sales data 185 can also include top-down goals and bottom-up recommendation, both historical and current,” 49 “rebalance workload across sales territories and optimize the sales potential of their sales territories using the features of quota management system,” 49]). 

Claim 3:	Colliat in view of Fu, Fox and Kocis discloses the computerized method as for  claim 2 above, and Colliat further discloses wherein the salesbeat further comprises a permanent journey plan ([23 “sales territory is the jurisdiction of responsibility of a sales representative. For example, a sales representative can be responsible for a given geographic area, a particular product, family of products, or type of product, a particular customer, a particular type of customer, a particular industry, or any of the above (and others) for a particular period of time,”]). Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Colliat with respect to the assignment of sales territories to individual sales representatives to, as would be understood by a person of skill in the art, disclose the provision of a permanent journey plan for a sales territory. 

Claim 4:	Colliat in view of Fu, Fox and Kocis discloses the computerized method as for  claim 3 above, and Colliat does not explicitly disclose, however Fu discloses wherein the CVRP algorithm optimizes a set of time slots of the outlet ([42-52]).
	Therefore it would be obvious for Colliat wherein the CVRP algorithm optimizes a set of time slots of the outlet as per the steps of Fu in order to enable the more precise scheduling of a sales route and thereby likely result in a more optimized scheduling of sales executive efforts and commensurate increased sales.  See Fu at least paragraph [16].

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 15 August 2022, Applicant's arguments with respect to claims 1-4 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
	Applicants have amended the claims to include the performance of machine learning algorithms by artificial neural networks and argue that the inclusion of artificial neural networks renders the claims eligible under 35 USC 101.
	Examiner respectfully disagrees and replies that the instant claims while including the performance of procedures implemented by machine learning and artificial networks do not include any specific methodologies or procedures, as detailed either in the claims or the written description, which allow the conclusion that the identified judicial exception of the claims results in a practical application and therefore patently eligible under 35 USC 101.  Examiner takes the position that the algorithms as claimed in the invention claims and written description are well known and can be performed by humans equipped with pen and paper or calculation machines.  Further, in the written description and the claims, aside from a positive statement that a particular process is performed by a particular technique, and passing references to artificial neural networks and machine learning present at paragraphs [38] and [46], there are no specific details of the implementation of such systems that would allow for the conclusion that the instant invention is directed to either a practical application or significantly more than an abstract idea.
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 15 August 2022 with respect to the rejection(s) of claim(s) 1-4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Colliat in view of Fu and Fox and newly cited to reference Kocis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Cited form 892
See Gombolay et al. (20170293844) for disclosures related to the implementation of a scheduling methodology and use of classifiers to schedule a variety of resource allocations.  See at least paras. [36]-[58]
See Zhong et al. (7,363,126) for disclosures related to the optimization of the assignment of drivers and the determination of routs for the delivery and pickup of products and services.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682